Case 1:18-cv-02328-CMA-NYW Document 102 Filed 07/26/19 USDC Colorado Page 1 of 2

ws oisTaey cour
DISTRICT OF COLORADO
UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF COLORADO 2819 JUL 26 PN I2: O&
Plaintiff, ) ie, a ready
) Case Number: 1: 188-0238. W ELL
FRANCIS SCHAEFFER COX )
v. ) BY DEP, GLK
)
Defendants: )
)
TERRY DODD; MARIA RENSEL; )

BILL RENSEL; and RICHARD NEFF

DEFENDANT RICHARD NEFF’S MOTION TO JOIN TERRY DODD’S MOTION TO

DISMISS PURSUANT TO RULE 12(b)(1) and RULE 12(b)(6)

Pro Se Defendant Richard Neff seeks to join Defendant Dodd’s Motion to Dismiss

Pursuant to Rule 12(b)(1) and Rule 12(b)(6).

7h
Respectfully submitted this 7.5 day of July, 2019.

ke ae WW
Richard Neff, Pro Se Defendant
Address: 2101 Broadmoor Ave
Fairbanks, Alaska
Phone: 907-388-6802
Email: —_r.neff@gci.net

 
Case 1:18-cv-02328-CMA-NYW Document 102 Filed 07/26/19 USDC Colorado Page 2 of 2

CERTIFICATE OF SERVICE

rh

I do hereby certify that on this AD day of July 2019, that I placed a true and correct copy
of the foregoing, DEFENDANT RICHARD NEFF’S MOTION TO JOIN TERRY DODD’S
MOTION TO DISMISS PURSUANT TO RULE 12(b)(1) and RULE 12(b)(6) and
PROPOSED ORDER OF DISMISSAL, in the United States mails, postage pre-paid, and
emailed same, addressed to the following:

 

VIA EMAIL TO: TCDODD@O.COM
Terry Dodd, Pro Se Defendant

11450 Marlborough Drive

Parker, Colorado 80138

VIA US MAIL

, FRANCIS SCHAEFFER COX INMATE#16179006
FEDERAL BUREAU OF PRISONS BOP INIST.
Francis Schaeffer Cox

#16179-006

TERRE HAUTE-Federal Correctional Institute
Inmate Mail/Parcels

P.O. Box 33

Terre Haute, IN 47808

PRO SE PLAINTIFF

ke Hu tl

Richard Neff- Pro Se Defendant

 
